SEILER, Chief Justice
(concurring).
I concur with the principal opinion as to Article IV of the Agreement on Detainers, but also believe something should be said about the claim of appellant regarding the operation of Article III of the Agreement. Article III affords a prisoner the means to dispose of a detainer, while Article IV affords a foreign state the means to obtain custody of a prisoner against whom it has lodged a detainer.
Appellant contends that in November 1972 he requested North Carolina to make a final disposition of the charges against him on which the detainers were based, but that despite his request, the detainers remained outstanding and it was not until September 1975 that North Carolina attempted to secure custody over him. Meanwhile, appellant was prevented from participating in furloughs, release programs, and outside job assignments. Respondent meets this contention by asserting that appellant did not make his request in proper written form.
Much has been written about the baleful effect of detainers. In Smith v. Hooey, 393 U.S. 374, 379, 89 S.Ct. 575, 578, 21 L.Ed.2d 607 (1969), the court quoted the former director of the Federal Bureau of Prisons, as saying:
“ ‘[I]t is in their effect upon the prisoner and our attempts to rehabilitate him that detainers are most corrosive. The strain of having to serve a sentence with the uncertain prospect of being taken into the custody of another state at the conclusion interferes with the prisoner’s ability to take maximum advantage of his institutional opportunities. His anxiety and depression may leave him with little inclination toward self-improvement.’ ”
Bennett, The Last Full Ounce, 23 Fed.Prob. 20, 21 (1959). These deleterious effects have been well documented.
“ ‘The inmate who has a detainer against him is filled with anxiety and apprehension and frequently does not respond to a training program. He often must be kept in close custody, which bars him from treatment such as trustyships, mod-erations of custody and opportunity for transfer to farms and work camps. In many jurisdictions he is not eligible for parole, there is little hope for his release after an optimum period of training and treatment, when he is ready to return to society with an excellent possibility that he will not offend again. Instead, he often becomes embittered with continued institutionalization and the objective of the correctional system is defeated.’ ”
Dauber, Reforming the Detainer System: A Case Study, 7 Crim.L.Bull. 669, 671 (1971) quoting Council of State Government’s Handbook on Interstate Crime Control 86 (rev.ed.1949). See also Wexler and Hershey, Criminal Detainers in a Nutshell, 7 Crim.L.Bull. 753 (1971); Note, Detainers and the Correctional Process, 1966 Wash. U.L.Q. 417.
To remedy the evils of the detainer system, the Missouri Legislature adopted the Agreement on Detainers and declared:
“The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informa-tions or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints.”
Agreement on Detainers, Art. I, Sec. 222.-160, RSMo, Supp.1975.
The legislature provided further that “[t]his agreement shall be liberally construed so as to effectuate its purposes.” Agreement on Detainers, Art. IX, supra.
In my opinion, by the undisputed facts before us,1 the prison authorities are not *784complying with the spirit or the letter of § 222.160, and I would hold that the detain-ers under which North Carolina is attempting to proceed should long ago have been vacated.
According to appellant, when he arrived at the penitentiary in October 1972, the records officer asked him if he wanted final disposition of the charges against him and appellant said he did. The records officer told him to write a letter to that effect and also had him sign “Agreement on Detainers Form 1”, which purports to inform the prisoner of the Agreement on Detainers. This document, however, by no means makes clear what the prisoner must do in order to be in literal compliance with the terms of Article III of the Agreement on Detainers.
Appellant did write a letter within 30 days to court officials in North Carolina where the charges were pending. He wrote: “I have signed the Agreement on Detainers pact to go to your county for trial last month (October) but I would further like to serve notice on you that I want to be brought to trial before 180 days. Or in the alternate remove the detainer from me here in Missouri. I am serving a life sentence here.” He testified that he assumed the records officer meant for him to write the letter to the authorities in North Carolina. At various times following the lodging of the detainers appellant asked his caseworker and the assistant warden for help in disposing the charges against him, but received no word that he was proceeding incorrectly, until the present suit.
The form which appellant signed is highly ambiguous as to how the prisoner is to proceed. It informs him that he has the right to request the foreign state to proceed to a final disposition of the charges against him. It refers to his “request for final disposition”. It states that if he desires such a request for final disposition, he is to notify the records office. Under the evidence, appellant did all this. He wrote the court in North Carolina and he informed the records officer that he wanted a final disposition of the North Carolina charges. Nowhere does the form state that the prisoner must make a written request to the records office.
In my opinion, if on remand the court finds the facts to be as appellant has testified, the detainers should be vacated.2 See Baker v. Schubin, 72 Misc.2d 413, 339 N.Y. S.2d 360, 368 (1972), citing United States ex rel. Jennings v. Pennsylvania, 429 F.2d 522 (3d Cir. 1970); Kane v. Virginia, 419 F.2d 1369 (4th Cir. 1970); United States ex rel. Watson v. Norton, 335 F.Supp. 1324 (D.Conn.1971); Caruth v. Mackell, 7 Crim.L. Rep. 2414 (E.D.N.Y.1970); Weiss v. Blackwell, 310 F.Supp. 360 (N.D.Ga.1969), and Lawrence v. Blackwell, 298 F.Supp. 708, 714 (N.D.Ga.1969). I would not permit the prison officials to take refuge in the unclear, ambiguous form which was presented appellant. He made a substantial compliance with his part of the proceedings under Article III. He made it clear to North Carolina and to the prison authorities in Missouri that he wanted a final disposition of the charges against him. When we consider the stated purpose of the Agreement on Detainers, quoted above, the command of Article IX that it be liberally construed so as to effectuate its purposes, and the ease with which a detainer may be placed, together with the known fact that prison populations consist generally of poorly educated individuals and that literal compliance with the Agreement is highly technical, then, under the facts of this case, the detainers which have remained outstanding since 1972 should no longer be given any force or effect. The Missouri officials had verbal notice of appellant’s desire to have the detainers removed and it would be unfair to allow them to defeat appellant’s attempts through their omission.

. The trial court having sustained respondent’s motion for a directed verdict at the close of appellant’s case, we must on appeal consider the evidence from a view most favorable to *784appellant, take appellant’s evidence as true, and reject evidence to the contrary.


. While we cannot dismiss the indictments pending in North Carolina, there is no question but that we can order the detainers vacated and require prison officials to treat appellant as though no detainers are lodged against him.